Geauga App. No. 2004-G-2594, 2005-Ohio-1258. This cause is pending before the court as an appeal involving termination of parental rights/adoption. It appears from the records of the court that the appellee/eross-appellant has not filed a combined memorandum in response and in support of his cross-appeal, due May 18, 2005 in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute the cross-appeal with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-appeal be, and hereby is, dismissed sua sponte. The appeal of Geauga County Job and Family Services remains pending.